Citation Nr: 1544154	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, including PSTD, bipolar disorder, major depressive disorder, and adjustment disorder. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from March 1974 to September 1981. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's request to reopen his claim for service connection for PTSD.

In December 2014, the Board reopened the claim for PTSD and incorporated the Veteran's currently diagnosed bipolar disorder, major depressive disorder and adjustment disorder into the Veteran's claim as acquired psychiatric disorders.  The claim was then remanded back to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's December 2014 Remand, the RO was directed to prepare and send a summary of the Veteran's claimed stressor to the Marine Corps Archives and Special Collections (MCASC) for verification of the alleged stressful event in-service.  The record reflects that the RO sent notice to the Veteran requesting additional information regarding his alleged stressor, and that no response from the Veteran.  A response from the Veteran was not deemed a requirement for conducting a MCASC search.  The Board had emphasized that the "Veteran has submitted enough information, as required by M21-1MR, Part IV, subpart ii, I.D.15, to conduct a records search.  Importantly, the record is silent as to any attempt by the RO to verify the Veteran's already submitted detailed statements of his sexual assault. 

The Board also notes that the RO scheduled the Veteran for a VA examination in April 2015, but he failed to appear.  However, the record is unclear whether the Veteran actually received notice of this examination.  Treatment medical records reflects that at, or around, the time of the scheduled examination the Veteran was attempting to change his live-in care facility.  They document that at one point he left his care facility for almost a month against medical advice.  See Oklahoma VAMC treatment medical records.  There is also evidence that the Veteran hos been hospitalized on multiple occasions during the appeal period.  Id.  Thus, while on Remand, another attempt should be made to afford the Veteran an examination.

Accordingly, the case is REMANDED for the following action:

1. Review the file and prepare a summary of the claimed stressor.  Obtain additional information from the Veteran regarding the claimed stressor.  Regardless as to whether or not he responds, this summary, and all associated service documents should be sent to the MCASC or any other appropriate agency for verification of the alleged stressful event in service.  The agency should be provided with a copy of any information obtained above, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressor. 

The RO/AMC should then indicate in the claims folder what stressors have been verified.  All records and responses received must be associated with the claims file.  See M21-1MR, Part IV, subpart ii, I.D.15.

2. Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder to include PTSD, bipolar disorder, major depressive disorder, and adjustment disorder.  The claims file, a copy of this remand and the previous Board remand in December 2014, and the summary of any verified stressors completed by the RO/AMC as noted above must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must reflect that the claims file was reviewed in conjunction with the examination.  The examiner must provide the following opinions:

(a) Identify/diagnose any current acquired psychiatric disorder diagnoses or any that have existed during the 
pendency of the appeal.

(b) Whether it is at least as likely as not that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from a personal assault, i.e., is there evidence that the Veteran's claimed stressors regarding in-service assaults occurred.

(c) Have the diagnostic criteria for a diagnosis of PTSD and/or PTSD based on personal assault been satisfied?  The examiner should comment on which of the Veteran's alleged stressors have been verified, as well as specify what stressor serves as the basis for this diagnosis.

(d) For any psychiatric disorder identified, other than PTSD, determine whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.


Review of the whole file is required; however, attention is invited to:

Personnel records starting in July 1977 that indicate the Veteran was subject to administrative action due to unsatisfactory performance.  A personnel record in April 1979 that notes his substantial improvement in performance.  Finally records beginning in June 1979 until 1981, that denote the Veteran receiving counseling and administrative action regarding his multiple court martials. 

All findings must be reported in detail and all indicated testing must be accomplished. The examiner should provide a complete rationale for any opinion rendered. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

